                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF MISSOURI

                                       CRIMINAL CASE COVER SHEET
County of Offense / Division of Filing                          Matter to be Sealed
                                                                                      ■   Secret Indictment
Newton / Southwestern
                                                                                          Juvenile
Defendant Information
Defendant Name:            Douglas S. Ward

Alias Name:

Birth Date:               06/28/1988
Related Case Information
Superseding Indictment?            Yes     ■   No If yes, original case number:
New Defendant(s)?             ■    Yes         No
Prior Complaint Case Number, if any:

Prior Target Letter Case Number, if any:
U.S. Attorney Information
AUSA Jessica R. Sarff

Interpreter Needed?
    Yes    Language and/or Dialect:
■   No

Location Status
Arrest Date:
    Currently in Federal Custody                                                    Writ Required?                 Yes     ■   No
    Currently in State Custody                                                                                 ■   Yes         No
                                                                                    Warrant Required?
    Currently on Bond

U.S.C. Citations
Total # of Counts         1 w/FA

     Set                       Index Key & Description of Offense Charged                                     Count(s)

      1        21:846=CD.F CONSPIRACY TO DISTRIBUTE CONTROLLED SUBSTANCE                                           1

      2        21:853.F CRIMINAL FORFEITURES                                                                       FA

      3

      4



                                                    (May be continued on reverse)                             Revised: 04-25-2018
